Exhibit 24(b)(8.2) FIRST AMENDMENT TO THE SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT THIS FIRST AMENDMENT (the “Amendment”), made as of May 17, 2011, amends the Selling and Services Agreement and Fund Participation Agreement dated December 1, 2009 (the “Agreement”) by and between ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLC, (“ING Institutional”) and ING Financial Advisers, LLC (“ING Financial”) (collectively, “ING”), and Aberdeen Fund Distributors LLC (“Distributor”) on behalf of each individual series of Aberdeen Funds (each a “Fund” and collectively, the “Funds”). All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Agreement. WHEREAS, pursuant to the Agreement, ING provides various administrative, recordkeeping and shareholder account services in connection with investment in the Funds by Plans, Contracts and Separate Accounts, as such terms are defined in the Agreement; and WHEREAS, the parties desire that, in consideration of the administrative, recordkeeping and shareholder account services, including but not limited to those described in Section 3 of the Agreement, the Distributor will pay to ING Servicing Fees, which shall be in addition to the 12b-1 Fees described in Schedule A to the Agreement; NOW, THEREFORE, ING and Aberdeen hereby agree as follows: 1.
